Title: From George Washington to Lieutenant Colonel Benjamin Temple, 1 April 1780
From: Washington, George
To: Temple, Benjamin


          
            Dear Sir
            Head Quarters Morris Town 1st April 1780.
          
          In consequence of the promotion of Lt Colo. White to the 1st Regt of Dragoons with the Rank of Lt Colo. Commandant, you will, agreeable to the regulations of the Army, be transferred to the 4th Regt to which Lt Colo. White formerly belonged—I had mentioned this arrangement to Colo. White in my instructions to him previous to his going to the southward, but I am informed you missed him upon the Road. Upon your representation that the state of your Affairs requires your return to Virginia before you can with conveniency join the 4th Regt you have liberty to proceed thither; and as you seem to be of opinion that you could, if authorised and furnished with money for the purpose, recruit Men for the Regiment to which you are going, you will be pleased upon your arrival in Philada to make application to the Board of War and take their directions on the subject—I have for some time past given liberty to Colo. Moylan and Colo. Sheldon to inlist Men for their respective Regiments upon the following terms—to serve with the Regiments as dismounted Dragoons untill it should be deemed expedient or convenient to mount them—the Bounty 200 dollars to the Men and 20 dollars to the recruiting Officer—the term of service expressly for the War and the Men natives or such as have been long in the Country and connected in it and every way qualified for Dragoons—The excessive high price of Horses and the difficulty of subsisting them, was the reason of my determining to direct the inlistments on the foregoing terms for the present—Should the Board of War not concur with your propositions, you will be pleased to return and join the 4th Regt as soon as the situation of your private Affairs will possibly admit. I am &.
         